NIELDS, District Judge
(concurring).
I concur in the result reached by Judge THOMPSON that section 3 (e) of the amendment to the Inland Waterways Corporation Act, known as the Denison Act (49 USCA § 153(e), violates the Fifth Amendment to the Constitution of the United States and, consequently, that the second supplemental order of the Interstate Commerce Commission, here complained of, is void.
In. my opinion, the deprivation of property that plaintiffs will suffer is not “short-hauling” over their all-raff routes. That loss might well be the result of wholesome water competition. But the second supplemental order of the commission directs the plaintiffs to participate with the American Barge Line Company in joint through rail-barge-rail and barge-rail rates on cotton in carloads upon a basis of 8, 6, and 4 cents lower than the all-rail rates between designated points. This is nothing less than rate-making in which plaintiffs are forcibly required to participate. The order is directed against plaintiffs, “limiting their powers in the transaction of their business” and is a deprivation of property within the Fifth Amendment. Norwegian Nitrogen Co. v. United States, 288 U. S. 294, 318, 53 S. Ct. 350, 77 L. Ed. 796.
The due process or hearing guaranteed by that amendment is not afforded in the Denison Act and cannot be imported into the text of the act. It is true that the commission may only “fix reasonable minimum differentials between all rail rates and joint rates in connection with said water service * * * ” and may only establish “equitable divisions” of the joint differential rates. If it were sought to imply a hearing before order from this language, the implication is negatived by the express provision of the act for a hearing of complaints after order filed.
The hearing by the commission after the filing of its order is a hearing after deprivation of property and is not the hearing guaranteed by the Constitution. It may well be where the administration of the taxing power has been delegated to a commission public necessity requires that due process be afforded after the imposition or even after the payment of the tax. Hagar v. Reclamation District No. 108, 111 U. S. 701, 4 S. Ct. 663, 28 L. Ed. 569; Standard Oil Co. of California v. McLaughlin (D. C.) 55 F.(2d) 274, 277. No such public exigency exists where, as here, the purpose of the act is “to promote, encourage, and develop water transportation, service, and facilities in connection with the commerce of the United States, and to foster and preserve in full vigor both rail and water transportation.” 49 USCA § 142, 41 Stat. 499.